Title: To James Madison from Jacob Wagner, 25 September 1801
From: Wagner, Jacob
To: Madison, James


25 Septr. 1801
Extract of a letter from Mr. Mountflorence to the Secretary of State, dated Paris 3rd. Augt. 1801.
“The ratifications were exchanged 31st. ult. and Mr. Thomas Appleton
   This is the name of our Consul for Leghorn. J Wagner
 has been entrusted by Mr. Dawson with that of the French Government delivered unto him by Mr. Murray.”
Extract of another letter from the same to the same, dated 6 Augt. 1801.
“Yesterday Mr. Thomas Appleton left this place with the French ratification to embark at Dieppe for Philadelphia.”

Dr. sir
The above extracts appear so important, that I have, with the approbation of the Secretaries of the Treasury and Navy, gone to the expense of an express in order to communicate them. The letters from which they are taken contain nothing further of consequence except the arrival of the Essex frigate at Marseilles on the 29 July, whence she proceeded for Barcelona. I yesterday received a letter from Capt. OBrien dated 22 July, which mentions the arrival at Algiers of Commodore Dale and his proceeding after a very short stay towards Tripoli. According to the report of a Capt. arrived at New York from Gibraltar, our trade will probably suffer nothing from the future cruises of the two Tripolitans blockade⟨d⟩ there. I enclose the intelligence in a slip of newspaper. With the highest respect, I have the honor, sir, to be Your most obed servt.
Jacob Wagner
 

   RC (DLC). Docketed by JM.


   Wagner wrote this note along the left margin. For Mountflorence’s error in identifying Appleton, see Mountflorence to JM, 3 Aug. 1801, n. 1.


   O’Brien to JM, 22 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:457).


   On 23 Sept. the Philadelphia Aurora General Advertiser reprinted a 21 Sept. account from New York of a Captain Paine who had left Gibraltar on 11 Aug. Paine reported that U.S. Navy captain Samuel Barron was at Málaga waiting to intercept the Tripolitan cruisers when they sailed from Gibraltar and that the Tripolitan commander was in a “desperate” situation after a mutiny and the desertion of 150 seamen.

